Citation Nr: 1222972	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date for the grant of a total rating based on individual unemployability (TDIU) by reason of service-connected disability earlier than March 30, 2009


REPRESENTATION

Appellant represented by:	Rhode Island Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1980.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 of the RO that granted entitlement to a TDIU rating effective on March 30, 2009.    

The Veteran presented testimony from the RO at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

In October 2005, the Veteran indicated that he wanted to withdraw his appeal for a higher rating for the service-connected prostate cancer; an appeal of this issue has not been perfected.  The record also shows that he did not perfect an appeal as to the claim for an increased rating for the service-connected adjustment disorder after the January 2008 Statement of the Case was issued.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  To the extent that the Veteran has been assigned a 100 percent schedular rating for the service-connected prostate cancer status post prostatectomy for the period of the appeal from June 15, 2004 to January 31, 2006, a separate TDIU rating is not for application.  

2.  Beginning on February 1, 2006, the Veteran is shown to have been precluded from securing and following substantially gainful employment that would be consistent with his education and employment background. 


CONCLUSIONS OF LAW

1.  The claim for a TDIU rating for the time period of June 15, 2004 to January 31, 2006 must be denied by operation of law.  38 C.F.R. § 4.16 (a) (2011).  

2.  An earlier effective date for the assignment of a TDIU rating is assignable beginning on February 1, 2006.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.321, 3.400, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


2.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).


3.  Analysis 

The Veteran asserts that he has been unemployable due to his service-connected disabilities since August 16, 2005 when he initially filed a claim for a TDIU rating.  See the Veteran's statements dated in August 2005, May 2006, and January 2007, and the Veteran's statements at the videoconference hearing in May 2012.  

Historically, the Veteran initially filed a claim for prostate cancer in June 2004.  Service connection for prostate cancer was granted in an October 2004 rating decision, and a 100 percent rating was assigned under Diagnostic Code 7527 effective on June 15, 2004.  Service connection for erectile dysfunction was granted and a no percent rating was assigned effective on July 9, 2004.  

In an April 2005 rating decision, the RO proposed to reduce the disability rating for the prostate cancer from 100 percent to 60 percent.  The Veteran expressed disagreement with this proposed reduction, and in August 2005, he asserted that the service-connected prostate cancer prevented him from being employed full time.  The Veteran filed a formal application for a TDIU rating in September 2005.  

In a November 2005 rating decision, the RO reduced the disability rating for the prostate cancer status post prostatectomy from 100 percent to 60 percent effective on February 1, 2006.  The Veteran's combined disability rating from February 1, 2006 was 60 percent.  

In a January 2006 rating decision, service connection was granted for adjustment disorder and a 10 percent rating was assigned from August 19, 2005.  The Veteran's combined disability rating from February 1, 2006 was 60 percent.

In an October 2007 rating decision, service connection was granted for hearing loss and tinnitus. A 10 percent rating was assigned for the hearing loss effective on September 4, 2007, and a 10 percent rating was assigned for the tinnitus effective on September 21, 2007.  The Veteran's combined disability rating beginning on September 4, 2007 was 70 percent.       

In January 2008, the RO increased the disability evaluation for the service-connected adjustment disorder from 10 percent to 30 percent effective on August 19, 2005.  The Veteran's combined disability rating effective on September 4, 2007 was 80 percent.   
 
In a May 2009 rating decision, the RO increased the disability evaluation for the service-connected adjustment disorder from 30 percent to 50 percent effective on March 30, 2009 and assigned a TDIU rating effective on March 30, 2009.  

As a 100 percent schedular rating has been assigned to the service-connected prostate cancer status post prostatectomy from June 15, 2004 to January 31, 2006, the consideration of a TDIU rating for this time period is rendered moot.  

The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total. 38 C.F.R. § 4.16(a).  

In light of the fact that the RO has assigned a 100 percent schedular evaluation for the service-connected prostate cancer from June 15, 2004 to January 31, 2006, the Veteran may not be awarded a TDIU rating for this period.  VA O.G.C. Prec. 6-99 (June 7, 1999). See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); Green v. West, 11 Vet. App. 472 (1998).  

Thus, to this extent, the claim for a TDIU rating must be denied.  

As noted, for the remaining period of time, the combined rating for the service-connected disabilities was 70 percent beginning on February 1, 2006 and 80 percent beginning on September 4, 2007.  Thus, the percentage requirements of § 4.16(a) are met. 

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Regarding his employment history, the Veteran is shown to have been employed as a seaman for a steamship company from June 1998 to August 2005.  He reported last working on a full time basis in January 2005 and that he last worked in August 2005.  See the Veteran's TDIU application dated in September 2005.    

In a May 2005 statement, Dr. G.S. stated that the Veteran had prostate surgery in July 2004 and had suffered ongoing consequences since that time.  Dr. G.S. indicated that the Veteran experienced incontinence that caused sleeplessness and daily fatigue.  Dr. G.S. added that the Veteran had to resign from full time employment due to his urinary incontinence and resulting sleep deprivation.  

In an October 2005 statement, the business manager from the Veteran's employer stated that the Veteran had stopped working as an ordinary seaman because he was unable to work full weeks and experienced fatigue since the prostate gland procedure in July 2004 and September 2005.  The business manager indicated that the Veteran did not have a "fully fit for duty letter" as required by the Unlicensed Vessel Employees Union contract.  

In a February 2006 statement, a primary care physician at VA indicated that she did not think the Veteran was capable of holding a full time position due to his physical and emotional problems.  She opined that the Veteran was unemployable at that time.  She added that the Veteran's urinary incontinence was almost constant, unpredictable and a source of embarrassment and had taken an emotional and physical toll on him.   The Veteran was noted to presently be treated by the VA mental health service to help with his feelings of anxiety and depression.   

The Veteran was afforded a VA examination in March 2009 to determine the nature and severity of the service-connected prostate cancer.  The report noted that the Veteran reported having significant urinary incontinence since the prostate surgery and having to resign from his public relations job due to the urinary incontinence.  

The examiner opined that the urinary incontinence did not prevent the Veteran from maintaining or obtaining any gainful employment and that he did not have any functional impairment due to the service-connected disabilities that would impact sedentary or physical employment.  

However, in an addendum dated in May 2009, the VA examiner indicated that, upon review of the Veteran's history with the Acting Chief of Urology, it was determined that the Veteran was no longer capable of returning to his job as at the steamship company.  

The examiner stated that the urinary incontinence as a result of the prostate cancer surgery provided significant social embarrassment and prevented the Veteran from maintaining any gainful employment for which he had been trained.  The examiner opined that the Veteran was no longer capable of continuing in his previous position as a public relations officer and his service-connected disabilities impacted his sedentary and physical employment.  

The VA records showed that the Veteran underwent an initial mental health consultation in April 2006.  The psychologist indicated that the Veteran appeared to be depressed and anxious with prolonged difficulty adapting to life after two surgeries within the past two years.  

The psychologist added that the Veteran's present depression appeared to have recently escalated into a major depressive disorder due to increasing distress with unemployment status and prolonged health problems.  An appointment was made for a more formal assessment.  

In May 2006, the Veteran underwent a comprehensive mental health biopyschosocial assessment.  The Axis I diagnoses were those of major depressive disorder, recurrent, moderate; adjustment disorder with mixed anxiety and depressed mood; and anxiety disorder not otherwise specified.  

The Veteran's Global Assessment of Functioning (GAF) score was 58 which is indicative of moderate symptoms and moderate difficulty in social and occupational functioning.  The psychologist indicated that the Veteran was presently depressed and was having significant difficulty adjusting to his life.  

The psychologist indicated that physical health problems and recovery from two major surgeries plus the related loss of employment were major stressors that have affected the Veteran's life adjustment and stability of his mood and behavior.  

The psychologist also noted that the Veteran appeared anxious in mood with post traumatic stress disorder-related symptoms from his combat and military experiences in Vietnam.  The psychologist indicated that due to his present distress, the Veteran did not appear capable of maintaining gainful employment.  

An October 2006 VA psychiatric examination report indicated that the Veteran met the criteria for major depressive disorder and that his condition had worsened significantly in the last six to eight months.  The GAF score was 50 which was indicative of serious symptoms and serious impairment in social and occupational functioning (unable to keep a job).  

A December 2007 VA mental health treatment record indicated that the Veteran's GAF score was 45 to 49 which was indicative of serious symptoms and serious impairment in social and occupational functioning (unable to keep a job).   

The VA mental health treatment records dated in August 2008, March 2009, and April 2009 showed GAF scores in the range of 45 to 49.   

A January 2006 VA psychiatric examination reported an Axis I diagnosis of adjustment disorder due to retirement, marital discord and physical illness.  The VA examiner opined that the Veteran's psychiatric symptoms caused a minimal negative impact on the Veteran's ability to obtain and maintain physical or sedentary employment and caused minimal interference with social functioning.  

A November 2006 VA mental health treatment record indicated that the examiner opined that the Veteran's depression in and of itself did not appear severe enough to cause unemployability independent of his physical conditions.  

The VA mental health treatment records dated in February 2007 and April 2007 indicated that the Veteran's GAF scores were 60 which is indicative of moderate symptoms or moderate impairment in occupational or social functioning.  

The evidence of record shows that the Veteran had worked part time as a caretaker/companion for an elderly person from February 2008 to July 2010.  

In a June 2010 statement, the Veteran's employer indicated that he worked as a companion from July 2009 to May 2010 and the highest monthly earning was $432.  

In a June 2011 statement, the employer indicated that the Veteran worked as a companion every other week for 9 hours and the gross amount of the last payment was $96.  The employer indicated that the Veteran worked from February 2008 to July 2010.   

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000). 

The poverty thresholds for one person, as established by the U.S. Department of Commerce, Bureau of the Census, are as follows:  $10,326 for 2008, $10,289 for 2009, $10,458 for 2010, and $10,788 for 2011.  

The Veteran's income from the part-time employment does not exceed the poverty thresholds from 2008 to 2011.  The highest annual income for the Veteran for this time period would be well below the poverty thresholds for the years in question.    

Hence, on this record, the Board finds that the service-connected disabilities are shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his educational and employment background beginning on February 1, 2006.  


ORDER

The appeal of the claim for an effective date for the assignment of a total disability rating based on individual unemployability by reason of service-connected disability prior to February 1, 2006 is dismissed. 

An effective date for the assignment of a total rating based on individual unemployability by reason of service-connected disability beginning on February 1, 2006 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


